UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6774



ERNEST A. LARCH,

                                            Plaintiff - Appellant,

          and


KRIS SARAYN KOLLYNS; JAMES R. BENNINGTON; JOHN
F. KENNEDY; RUFUS L. BELDING; PAUL ALLEN
NEWMAN; HERBERT MCCOY; CHARLES MAXFIELD; LARRY
RILEY; DONALD MONTJOY; ALDEN HIOTT; JOHN F.
DEMEERE; JOHNNY CARRIGG; STEPHEN PLOUGH; KYLE
CRISCO; MICHAEL DAVIS; BENNY BARFIELD; FRANK
COOPER; JOSEPH W. HOLDER; JIMMY WORTHAM;
CLIFFORD   THOMAS;  TYRONE   SKELTON;   WARREN
BREWER; CHARLES FINLEY; ROBERT GLENN; RAYMOND
JUNE; ANTHONY PERRINEAU,


                                                      Plaintiffs,
          versus


GEORGE GINTOLI; JONATHAN E. OZMINT; BILL
WHITE, in their personal capacities; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; SOUTH
CAROLINA DEPARTMENT OF MENTAL HEALTH; RUSSELL
HUGHES,

                                           Defendants - Appellees.


                            No. 05-6775



KRIS SARAYN KOLLYNS,

                                            Plaintiff - Appellant,
          and


JAMES R. BENNINGTON; JOHN F. KENNEDY; RUFUS L.
BELDING; PAUL ALLEN NEWMAN; HERBERT MCCOY;
CHARLES MAXFIELD; LARRY RILEY; DONALD MONTJOY;
ALDEN HIOTT; ERNEST A. LARCH; JOHN F. DEMEERE;
JOHNNY CARRIGG; STEPHEN PLOUGH; KYLE CRISCO;
MICHAEL DAVIS; BENNY BARFIELD; FRANK COOPER;
JOSEPH W. HOLDER; JIMMY WORTHAM; CLIFFORD
THOMAS; TYRONE SKELTON; WARREN BREWER; CHARLES
FINLEY; ROBERT GLENN; RAYMOND JUNE; ANTHONY
PERRINEAU,


                                                     Plaintiffs,
          versus


GEORGE GINTOLI; JONATHAN E. OZMINT; BILL
WHITE, in their personal capacities; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; SOUTH
CAROLINA DEPARTMENT OF MENTAL HEALTH; RUSSELL
HUGHES,

                                          Defendants - Appellees.


                            No. 05-6817



FRANK COOPER,

                                           Plaintiff - Appellant,

          and


KRIS SARAYN KOLLYNS; JAMES R. BENNINGTON; JOHN
F. KENNEDY; RUFUS L. BELDING; PAUL ALLEN
NEWMAN; HERBERT MCCOY; CHARLES MAXFIELD; LARRY
RILEY; DONALD MONTJOY; ALDEN HIOTT; ERNEST A.
LARCH; JOHN F. DEMEERE; JOHNNY CARRIGG;
STEPHEN PLOUGH; KYLE CRISCO; MICHAEL DAVIS;
BENNY BARFIELD; JOSEPH W. HOLDER; JIMMY
WORTHAM; CLIFFORD THOMAS; TYRONE SKELTON;


                    - 2 -
WARREN BREWER; CHARLES FINLEY; ROBERT GLENN;
RAYMOND JUNE; ANTHONY PERRINEAU,


                                                        Plaintiffs,
          versus


GEORGE GINTOLI; JONATHAN E. OZMINT; BILL
WHITE;    SOUTH   CAROLINA    DEPARTMENT OF
CORRECTIONS; SOUTH CAROLINA DEPARTMENT OF
MENTAL HEALTH; RUSSELL HUGHES,

                                           Defendants - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Columbia.     Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-1941-JFA; CA-04-2296-JFA; CA-04-2304-JFA)


Submitted:   October 21, 2005           Decided:   December 8, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest A. Larch, Kris Sarayn Kollyns, Frank Cooper, Appellants Pro
Se.   Vinton DeVane Lide, Sheally Venus Poe, VINTON D. LIDE &
ASSOCIATES, Lexington, South Carolina; Kenneth Paul Woodington,
William Henry Davidson, II, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 3 -
PER CURIAM:

            In these consolidated appeals, Ernest A. Larch, Kris

Sarayn Kollyns, and Frank Cooper appeal district court orders and

judgment adopting the magistrate judge’s report and recommendation,

granting the Defendants’ motions to dismiss, dismissing their civil

rights complaints and denying the motion filed under Rule 59(e) of

the Federal Rules of Civil Procedure.   We have reviewed the record

and the magistrate judge’s report and recommendation and affirm for

the reasons cited by the district court.   See Larch v. Gintoli, No.

3:04-cv-02296-JFA (D.S.C. filed Mar. 28, 2005; entered Mar. 30,

2005; May 12, 2005); Kollyns v. Gintoli, No. 3:04-cv-01941-JFA

(D.S.C.    filed Mar. 28, 2005, entered Mar. 30, 2005; filed May 11,

2005, entered May 12, 2005); Cooper v. Gintoli, No. 3:04-cv-02304-

JFA (D.S.C. filed Mar. 28, 2005; entered Mar. 30, 2005; May 12,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -